Citation Nr: 1629202	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971, with additional service in the Reserves from 1982 to 2003, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Veteran provided testimony before the undersigned Veterans Law Judge in June 2015.  

In August 2015, the Board issued a decision remanding this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been returned to the Board.  


FINDING OF FACT

Glaucoma was not manifest in service and is unrelated to service.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VA issued a fully compliant notice letter in November 2011, prior to the initial unfavorable adjudication in September 2012.  

VA also has a duty to assist claimants, including with the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file, including VA treatment records from the Minneapolis VA Medical Center, as well as Social Security Administration records.  Following the Board remand, the AOJ took action to locate and associate all of the Veteran's service personnel and treatment records in an effort to determine his exact active duty dates.  Lay evidence has also been placed in the record.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, VA obtained a medical examination with opinion in January 2012 as well as an additional addendum medical opinion in January 2016.  In concert, the 2012 examination and 2016 opinion are adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file, and provided sufficient supporting rationale for the reports and the 2016 opinion.  As was directed by the Board in the 2015 remand decision, the January 2016 report specifically addressed the Veteran's assertions in light of the service dates that were verified when the additional service personnel records were added to the record.  As noted by the Board in the 2015 remand, the 2012 VA examiner based his opinion as to in-service incurrence of elevated intraocular pressure readings on dates that have been shown to be inaccurate.  Based on the foregoing, the Board finds the 2016 VA examination report to be a thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for glaucoma, and notes that the 2016 opinion is the most thorough and accurate evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Since VA has obtained all relevant identified records and obtained an adequate medical opinion, its duty to assist in this case is satisfied.

In addition, during the June 2015 Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue of service connection on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The VLJ issued the aforementioned decision in August 2015 remanding this matter in part based on the testimony.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

II.  Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2015).  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C) ; 38 C.F.R. § 3.6(c).  Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23) ; 38 C.F.R. § 3.6(d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505);  Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").  

In sum, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA; or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24) , 106, 1131 (West 2014).  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b). 

The Veteran seeks service connection for glaucoma.  In his August 2004 claim, he argued that the condition began in service.  He has essentially maintained that the condition first manifested in service since filing that claim.  He urges that he has glaucoma that had its onset in 1990 and/or in 1994 while he was allegedly serving during a period of ACDUTRA in the Army Reserves.  See e.g., November 2005 Veteran statement.  The service treatment records show in-service physical examination reports dated in August 12, 1990, and in July 9, 1994.  The Veteran was afforded a VA examination in January 2012, in which the examining optometrist diagnosed the Veteran with open angle glaucoma and concluded that the 1990 and 1994 examination reports show elevated intraocular pressure and such findings are clearly the early signs of glaucoma.  The examiner opined that therefore glaucoma was readily diagnosed on active duty. 

However, as noted in the Board remand, the specific dates during which the Veteran served on ACDUTRA in 1990 and 1994 remained unclear, including whether the Veteran was serving on ACDUTRA at the time of the 1990 and 1994 in-service physical examinations.  A July 2001 U.S. Army Reserve Personnel Command Memo with Statement of Retirement Points shows that the Veteran received active duty points for ACDUTRA service at some point during the periods from June 23, 1990 to June 22, 1991, and from June 23, 1994 to June 22, 1995.  A lay statement from the Veteran's wife indicates that the Veteran returned from ACDUTRA on August 14, 1990, and that the Veteran informed her of his diagnosis of glaucoma during ACDUTRA.  See January 2006 wife statement. 

Pursuant to the Board's prior remand, the AOJ clarified the exact dates during which the Veteran served on ACDUTRA with his Army Reserve unit(s) in 1990 and 1994, as will be discussed herein.  Thereafter, a VA Disability Benefits Questionnaire (DBQ) was obtained in January 2016 to determine whether the Veteran's glaucoma was as likely as not due to service and to specifically address whether it may have had its onset during the Veteran's confirmed periods of ACDUTRA, specifically to include the period immediately prior to August 12, 1990 or immediately prior to July 9, 1994.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the DBQ, the examining physician noted that he reviewed the VA treatment records and the VBMS file.  To the extent that he reported he could not view the Virtual VA records, the Board notes that these consist of incomplete duplicates of the VBMS records and thus there was no additional evidence in the Virtual VA.  He noted that he specifically addressed the January 2012 VA examination report, the Veteran's confirmed periods of active duty for training in 1990 and 1994, the August 1990 and July 1994 in-service physical examination reports, and the June 2015 Board hearing transcript.  

The ACDUTRA dates confirmed by the AOJ were:
June 2, 1990 to June 16, 1990;
May 13, 1994, to May 30, 1994; 
October 27, 1994, to October 30, 1991;
November 7, 1994

Following the review, the examiner opined that glaucoma was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was as follows: 

Veteran did not have evidence of increased intraocular pressures during his period of active duty. Veteran has increased risk of glaucoma due to pigmentation of skin, hypertension and age. Veteran had a single elevated pressure noted months following his active duty for training. Veteran claimed this was due to increased stress, however, veteran's medical evidence shows evidence of significant longstanding stress which is related to his private employment over the years. If stress is a contributing factor to the development of veteran's glaucoma, it is less likely as not that 2 weeks of stress during active duty for training had a significant impact on his long term risk for glaucoma development when he has documented employment related discrimination so severe that he needed time off and had multiple lawsuits regarding this problem. Therefore, it is less likely as not that veteran's glaucoma was caused by or the result of or chronically aggravated by his active duty for training.

Upon careful consideration of the foregoing evidence, the Board concludes that service connection is not warranted for glaucoma.  While the evidence does reveal that the Veteran has a diagnosis of glaucoma, the most competent and probative evidence of record does not etiologically link any such diagnosis to service or any incident therein.  Rather, the record establishes that glaucoma was not diagnosed until after the Veteran's separation from active duty and not while he was on ACDUTRA. Because it is a disease (rather than injury), the diagnosis must have occurred on ACDUTRA to be service-connected, if based on reserve service.

The January 2016 VA examiner determined that glaucoma is not related to service.  Instead, he concluded that it was likely related to non-service stress.  The examiner provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination.  In assigning high probative value to the 2016 VA examiner's opinion, the Board notes that he had the claims file for review, specifically discussed evidence contained in the claims file and obtained a history from the Veteran's file.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

To the extent that the Veteran asserts that glaucoma is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of glaucoma because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As discussed, the 2016 VA examiner considered the Veteran's documented history, but ultimately concluded that glaucoma is not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent 2016 VA health care provider.  Even if the Veteran's statements asserting that glaucoma is related to service were found to be competent, credible and probative, they are still outweighed by the examiner's opinion.  The opinion was provided by a medical professional who reviewed the history and provided an opinion supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record indicates that the Veteran has glaucoma and has undergone treatment, the preponderance of the evidence is against finding that glaucoma is related to any injury or disease in service.  The Board finds that the negative record in the service treatment records and the opinion of the VA examiner in January 2016, who reviewed all of the records to include the recently-associated records of specific active duty reserve dates, is more probative than the Veteran's more recent statements.  See Jandreau. 

Absent credible and competent lay or medical evidence relating this claimed disability to service, the Board concludes that the claim of entitlement to service connection must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for glaucoma is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


